DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’s Amendment June 23, 2020 have been entered. Claims 1-20 remain pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al.  (US 2012/0008221 A1, of record).

Regarding independent claim 14, Min et al. discloses a lens moving apparatus (Fig.1-2: “VCM 800”, [0062], line 1) comprising: 
a cover member (Fig.1-2: “case 400”, paragraph [0062], ); 
a bobbin (Fig.1-2: “bobbin 150”, paragraphs [0060]-[0063]) including a recess (a recess is formed on outer surface of the bobbin 150 as shown in annotated Fig. 2 below)  and disposed in the cover member (Fig.1-2: bobbin 150 is disposed within cover 400) so as to be movable in a first direction (paragraph [0070] discloses movement of bobbin upward); 
a first magnet (Fig.1-2: “magnet 350”, paragraph[0069]) disposed in the cover member (Fig.1-2: “magnet 350 is placed within case 400”) for moving the bobbin  in the first direction (Fig.1-2: see paragraph [0070] for movement of bobbin using magnetic force); 
a winding ring (a coil block 190 see paragraph [0066]) comprising a first portion (bottom portion of 190 is first portion as shown in annotated Fig. 2 below) inserted into 
a coil directly coupled to  an outer circumferential surface of the second portion the winding ring (paragraph [0066] states the coil block 190 comprises a coil wound in a form of cylinder and attached to the bobbin) for supplying current to the bobbin such that the bobbin is moved in the first direction (see paragraph [0070 discloses movement of bobbin with applying current to the coil), wherein the coil is in direct physical contact with the outer circumferential surface of the second portion of the winding ring (coil is wound on the coil block 190 or coil block is formed by wound in cylindrical shape is inherent); 
a base (600) disposed under the bobbin (as shown in Fig. 1-2 base 600 is attached under the bobbin 150); and 
a flexible circuit board (Fig.1-2: elastic unit 210 is BRS as flexible circuit board which is for supplying current to coil and  is formed with the connection terminal 211 electrically connected to an outside circuit board”, [0172],) electrically connected to the coil (Fig.1-2: “coil block 190” ),
wherein the winding ring (190) is  physically spaced apart from the cover member (400, winding ring 190 and  cover 400 are space apart by at least magnet 300 placed 
Min et al. does not teach coil and winding ring as two separate element. However Min et al. discloses coil and winding ring as a unitary unit 190. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make coil and winding ring as two separate element for forming elements according to space, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nenvin v. Erlichman, 168 USPQ 177, 179.


    PNG
    media_image1.png
    532
    858
    media_image1.png
    Greyscale


Regarding claim 15, Min et al. further discloses (see Fig. 2 the flexible circuit board (210) is configured such that one side of the flexible circuit board is coupled to a 
the lens moving apparatus further comprises a second circuit board  disposed on one side of the base and/or the cover member, the second circuit board being connected to the flexible circuit board (as stated in paragraph [0172] The outer elastic unit (212) is formed with the connection terminal (211) electrically connected to an outside circuit board and 211 is placed outer surface of base 600).

Regarding claim 16, Min et al. further discloses (see Fig. 2 the flexible circuit board (210) is configured such that one side of the flexible circuit board is coupled to a first protrusion formed at the lower portion of the bobbin (as shown in Fig. 3 protrusion 132 attached to flexible circuit board 210) and the other side of the flexible circuit board is coupled to an upper portion of the base (as shown in annotated Fig. 2 portion of elastic 210 is attached to the base).

Regarding claim 17, Min et al. further discloses the flexible circuit board (210) extends in a second direction and/or a third direction (Fig.1-2: horizontal direction) perpendicular to the first direction (Fig.1-2: vertical direction).

Regarding claim 18, Min et al. further discloses a hollow yoke (Fig.1-2: “yoke 310”, [0182], line 1) for preventing leakage of a magnetic field is provided at an inner 
the yoke (Fig.1-2: “yoke 310”) has a circular or polygonal sectional shape when viewed in the first direction (see Fig.1-2), and the winding ring (Fig.1-2: “yoke (310)”) and the coil (Fig.1-2: “coil block 190”) each have a circular or polygonal sectional shape corresponding to the shape of the yoke (see Fig.1-2).

Regarding claim 19, Min et al. is applied for reasons set forth against claim 18. 
Min et al. further discloses the lens moving apparatus (Fig.1-2: “VCM 800”), wherein an outer surface of the yoke (as indicated in annotated Fig. 2 the outer surface 310 of the yoke ) and an inner surface of the cover member (Fig.1-2: inner surface of the “case 400”) are spaced apart from each other by a predetermined distance (see Fig.1-2) to form a receiving portion (Fig. 2 shows magnets are placed in a receiving space) there between, and 
the receiving portion is formed in a shape having a closed upper end and an open lower end (as shown in Fig. 2 upper end of the receiving space is bounded by 312 and bottom end is open), the receiving portion extending in a circumferential direction of the yoke (Fig.1-2: circumferential direction of the “yoke 310”).

Regarding claim 20, Min et al. further discloses at least a portion of the winding ring (Fig.1-2: at least a portion of the winding ring 190) is received in the receiving portion (see Fig. 1-2, within hollow space formed by 310 and 314), and the yoke(Fig.1-.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al.  (US 2012/0008221 A1, of record) in view of Tsuruta et al.  (US 2011/0103782 A1, of record).

Regarding independent claim 1, Min et al. discloses a lens moving apparatus (Fig.1-2: “VCM 800”, [0062], line 1) comprising: 
a cover member (Fig.1-2: “case 400”, paragraph [0062], ); 
a bobbin (Fig.1-2: “bobbin 150”, paragraphs [0060]-[0063]) including a recess (a recess is formed on outer surface of the bobbin 150 as shown in annotated Fig. 2 below)  and disposed in the cover member (Fig.1-2: bobbin 150 is disposed within cover 400) so as to be movable in a first direction (paragraph [0070] discloses movement of bobbin upward); 
a first magnet (Fig.1-2: “magnet 350 consist of four magnet and one of the magnet is located within 411 and 310 also on one side of the bobbin)”, paragraph[0069]) disposed in the cover member (Fig.1-2: “magnet 350 is placed within case 400”) for moving the bobbin  in the first direction (Fig.1-2: see paragraph [0070] for movement of bobbin using magnetic force); 

a coil directly coupled to  an outer circumferential surface of the second portion the winding ring (paragraph [0066] states the coil block 190 comprises a coil wound in a form of cylinder and attached to the bobbin) for supplying current to the bobbin such that the bobbin is moved in the first direction (see paragraph [0070 discloses movement of bobbin with applying current to the coil), wherein the coil is in direct physical contact with the outer circumferential surface of the second portion of the winding ring (coil is wound on the coil block 190 or coil block is formed by wound in cylindrical shape is inherent); 
an electrical conduction member (210) provided at a lower portion of the bobbin (150, see Fig. 20,  210 is located at surface 130 which is lower portion of 150 see paragraph [0076]);
a second magnet (another magnet unit of magnets 350) disposed on the cover member (another magnet is disposed within 310 and 400 on the other side of the bobbin);

wherein the winding ring (190) is  physically spaced apart from the cover member (400, winding ring 190 and  cover 400 are space apart by at least magnet 300 placed between them) and is movable together with the bobbin in the first direction (190 and 150 moves together in the vertical direction).
Min et al. do not teach a position sensor disposed on one of the cover member and the bobbin.
Tsuruta et al. discloses, in the same field of invention, lens moving apparatus (Fig.10: “photographic optical device 2000”, see paragraph [0173]) comprising a position sensor (Fig.10: “hand shake detection sensor 170”, see paragraph [0173]) disposed on one of a cover member (Fig.10: “fixed cover 230”, [0175], line 2) and a bobbin (Fig.10: “bobbin part 2610”, [0185]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate in the lens moving apparatus of Min et al. a position sensor disposed on one of the cover member and the bobbin as taught by Tsuruta et al. for the purpose of providing structure a shake correction mechanism to improve an image quality ([0181]).

Regarding claim 2, Min et al. further discloses the lens moving apparatus (Fig.1-2: “VCM 800”) comprising an inner yoke (Fig.1-2: “yoke (310)”, [0067], line 1) formed at an inside of the cover member (Fig.1-2: “in side of case 400”), wherein the electrical conduction member (Fig.2: “first elastic member 210”) is configured such that one side of outside circuit board”, [0172], lines 4-6), the inner yoke (Fig.1-2: “yoke (310)”) has a first concave and convex portion (Annotated fig. 2 illustrates concave and convex portion”), and the bobbin (Annotated Fig. 2 illustrates bobbin 150 having a concave and convex portion) has a second concave and convex portion engaged with the first concave and convex portion (as shown in annotated Fig.2: “yoke 310 of 316 is engaged with bobbin 150).
Min et al. and Tsuruta et al. do not teach an inner yoke integrally formed at an inside of the cover member.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to form yoke 310 and cover 400 form integrally to reduce manufacturing steps forming 400 and 310 as a single unit  , since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 3, Min et al. further discloses the lens moving apparatus (Fig.1: “VCM 800”), wherein the first concave and convex portion (Fig.1-2: “yoke unit (316) of the yoke (310)”) is provided at a protruding end thereof (see Fig.1-2) with a third concave and convex portion (see Fig.1-2), and the second concave and convex portion (Fig.1: “128”) 

Regarding claim 4, Min et al. further discloses the lens moving apparatus (Fig.2), wherein a second magnet (annotated Fig. 2 illustrates second magnet within cover 400) is coupled to the cover member.
Min et al. does not state the position sensor coupled to the bobbin at a position of the bobbin corresponding to the second magnet so as to be spaced apart from the second magnet by a predetermined distance
Tsuruta et al. discloses the position sensor (Fig.10: “hand shake detection sensor 170”) coupled to the bobbin (Fig.10: “bobbin part 2610”) at a position of the bobbin corresponding to the second magnet Fig.10: “photographing unit drive magnets 240x and 240y”) so as to be spaced apart from the second magnet by a predetermine distance (see Fig.10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate in the lens moving apparatus of Min et al. a position sensor disposed on the bobbin as taught by Tsuruta et al. for the purpose of providing structure a shake correction mechanism to improve an image quality ([0181]).

Regarding claim 5, Min et al. in view of Tsuruta et al. is applied for reasons set forth against claim 1. 
Tsuruta et al. further discloses the lens moving apparatus (Fig.10: “photographic optical device 2000”), wherein the second magnet (Fig.10: “photographing unit drive 
the position sensor (Fig.10: “hand shake detection sensor 170”) is electrically connected to the second circuit board and the second circuit board is coupled to the cover member (Fig.10: “fixed cover 230”).

Regarding claim 6, Min et al. further discloses the lens moving apparatus (Fig.1-2: “VCM 800”), wherein  the inner yoke (Fig.1-2: “yoke (310)”) has a circular or polygonal sectional shape when viewed in the first direction (Fig.1-2: vertical direction), and the winding ring (Fig.1-2: “yoke (310)”) and the coil (Fig.1-2: “coil block 190”) each have a circular or polygonal sectional shape corresponding to the shape of the inner yoke (Fig.1-2: “yoke (310)”).

Regarding claim 7, Min et al. further discloses the lens moving apparatus (Fig.1-2: “VCM 800”), wherein the winding ring (Fig.1-2: “yoke unit (316) of the yoke (310)”) is provided at an upper end thereof with a rotation preventing portion (Fig.1-2: portion between consecutive “yoke unit (316)”) for preventing rotation of the winding ring (see Fig.1-2), and the rotation preventing portion comprises at least one rotation preventing portion (see Fig.1-2) formed at the upper end of the winding ring by bending, an end of the rotation preventing portion being formed in a straight shape so as to correspond to an inner surface of the cover member, at least a portion of which is flat (see Fig.1-2).

Regarding claim 8, Min et al. further discloses the lens moving apparatus (Fig.1-2: “VCM 800”), wherein the winding ring (Fig.1-2: “yoke unit (316) of the yoke (310)”) is 
the catching protrusion being provided so as to be symmetrical to each other about the center of the winding ring (see Fig.1-2).

Regarding claim 9, Min et al. further discloses the lens moving apparatus (Fig.1-2: “VCM 800”), wherein the bobbin comprises: a first body unit (Fig.1-2: “female screw unit 112”, [0157], line 2) for receiving at least one lens (Fig.1-2: “an inner surface of the bobbin 150 is formed with a female screw unit 112 for accommodating the lens”, [0157], lines 1-2); and a supporting portion (see Fig.1-2) protruding outward from the first body unit, and 
the winding ring (Fig.1-2: “yoke (310)”) comprises a second body unit (see Fig.1-2) supported by the supporting portion (see Fig.1-2), the second body unit comprising
wherein the coil (Fig.1-2: “coil block 190”) is disposed between an upper surface of the second body and a lower surface of the second body (see Fig.1-2).

Regarding claim 10, Min et al. further discloses the lens moving apparatus (Fig.1-2: “VCM 800”), wherein the supporting portion comprises the recess, the recess including a first recess (see Fig.1-2) extending in the first direction and a second recess (see Fig.1-
the first portion of the winding ring (Fig.1-2: “yoke unit (316)”) is formed so as to be received in the first recess or in both the first recess and the second recess (see Fig.1-2).

Regarding claim 11, Min et al. further discloses the lens moving apparatus (Fig.1-2: “VCM 800”), wherein the second body unit comprises: 
at least one second body (see Fig.1-2) around which the coil (Fig.1-2: “coil block 190”) is wound; 
a guide (see Fig.1-2) protruding from an outer upper end of the second portion (Fig.2: inner surface of the “lateral plate (314)”) of the second body for defining a coil winding area (Fig.1-2: winding area of the “coil block 190”) protruding outward from an upper end of the second body; and 
a catching protrusion (see Fig.1-2) protruding inward from a lower end of the first portion of the second body, the catching protrusion having a shape for being received in the supporting portion (see Fig.1-2).

Regarding claim 12, Min et al. further discloses the lens moving apparatus (Fig.1-2: “VCM 800”), wherein the second body comprises a plurality of second bodies (see Fig.1-2), each of which is formed in a pillar shape (Fig.1-2: 412), the second bodies are spaced apart from each other (see Fig.1-2), and a distance (see Fig.1-2) by which the second bodies are spaced apart from each other is greater than a width of each of the second bodies (see Fig.1-2).

Regarding claim 13, Min et al. further discloses the lens moving apparatus (Fig.1-2: “VCM 800”), wherein the second body unit further comprises a lower end connection portion (see Fig.1-2) for interconnecting lower ends of the second bodies, and the lower end connection portion (see Fig.1-2) comprises a catching protrusion (see Fig.1-2) protruding inward from the first portion of the second body unit.

Response to Arguments
	Applicant's arguments filed on January 13, 2020 have been fully considered but they are not persuasive.  Examiner has cited portion of coil block 190 which is unitary element disclosing winding ring and coil. It is well known in the art to form coil and winding ring as two separate element or coil and winding ring as a unitary, See Knirck et al. (20040174076 A1). All other arguments are covered by new grounds of rejection as rejected above. This office action is based on conversation with Jeff Lloyd on April 8, 2021 in which examiner indicated to provide new Final Rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner et al.er should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner et al.er can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner et al.er interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/VIPIN PATEL/Examiner, Art Unit 2872
                                                                                                                                                                                                        May 20, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872